Lewis, P. L,
delivered the opinion of the court.
An appeal was allowed by the circuit court, in this cause, on March 29, 1887, to the defendant.' No transcript was filed by the appellant with the clerk of this court within the time required by law. The respondent here produces in court a certificate in due form from the clerk of the circuit court of Ralls county, showing the names of the parties, the date and the amount of the judgment, the granting of the appeal, with the date thereof, and other particulars as required by law, and asks that the judgment be affirmed. Sundry áffidavits are filed by the appellant, which may be summed up as follows: The attorney who tried the cause resigned his attorneyship about the first day of June, 1887, and failed, through inadvertence, to notify his successor of the condition of the cause, until some time in August. He then promised his successor that he would look after the case,- but a press of business prevented his doing so. The transcript was made out in June, and was retained in the office of the clerk for examination by the attorneys. On October 1, the transcript was still awaiting the certificate and index, and was finished and delivered to the appellant’s attorney on October 3, 1887. That the general manager of the company was misinformed by attorneys about the condition of the transcript, and that the changes and misunderstanding in the matter were not done to cause delay in the hearing of the cause by the court of appeals.
The facts presented show no diligence whatever in the prosecution of the appeal, and no good cause why the judgment should not be affirmed, as prayed for.
All the judges concurring, the judgment is affirmed.